DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benitez et al. [U.S. 2016/0010811 A1].
Regarding claim 1, Benitez et al. discloses a lighting device [see figure 1] comprising: a light generating element [100], and a micro-lens array [105] comprising a focal plane (Fp) [at 102, 110], wherein the light generating element comprises a first light generating component [103, surface at 103] and a second light generating component [110], wherein the first light generating component comprises a light emitting surface [surface at 103] adapted for providing a diffuse light output component [a reflective/diffusive sheet 112], wherein the second light generating component comprises at least one array of light sources [LEDs 110] adapted for providing a directional light output component [light from LEDs], wherein the light generating element is arranged to emit a light output towards the micro-lens array [through apertures 102], the light output being formed by a superposition of the diffuse light output component and the directional light output component [by mixing chamber 101], and wherein the array of the light sources [LEDs 110] is located in the focal plane (Fp) of the micro-lens array (figure 1, paragraph 0039).
Regarding claim 12, Benitez et al. discloses the micro-lens array is covered by a cover layer [sheet 502, see figure 5B] having opaque regions [figure 5C] defining an image on a transparent background (paragraphs 0052, 0053).
Regarding claim 14, Benitez et al. discloses at least two light sources, the at least two light sources being LEDs [103, 111, 110] with different correlated color temperatures (CCTs) positioned differently on a substrate (paragraphs 0042, 0045).
Regarding claim 15, Benitez et al. discloses the lighting device is any one of a luminaire (title).
Allowable Subject Matter
Claims 2-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 2, 9 and 11, each recites further details features of the lighting device, which are not disclosed or suggested by the prior of record. Claims 3-8 and 13 depend on claim 2. Claim 10 depends on claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kjeldsen et al. U.S. 2016/0215961 A1 discloses an illumination device including a number of light sources arranged in at least a first group of light sources and in a second group of light source and lens arrays.
Benitez et al. U.S. 7,806,547 B2 discloses backlights, films, apparatuses and methods of generating back lighting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875